internal_revenue_service number release date index number ------------------------------------------- ------------------------------------------------------------ ------------------ ---------------------- ------------ -------------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-116436-07 date date legend legend fund ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ accounting firm administrator year year corporation a corporation b corporation c_corporation d corporation e country a country b country c country d country e date date date ---------------------- ---------------------------------------- ------------------------------------ ------- ------- ------------------------------------ ----------------------------------- -------------- ------------------------- -------------------------------------------------- ---------------------- ------------ ------ ------------ ---------- ------------------- ------------------- --------------------- plr-116436-07 date date date date dear ------------------ --------------------- --------------------------- ------------------------ -------------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of fund requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make elections under sec_853 sec_855 and sec_1296 of the internal_revenue_code code and sec_1_853-4 sec_1_855-1 and sec_1_1296-1 of the income_tax regulations regulations for its tax_year ended date and to make an election under sec_853 of the code and a of the regulations for its tax_year ended date facts fund is a u s business_trust registered under the investment_company act of that elected in years prior to its tax_year ended date to be treated as a regulated_investment_company ric under subchapter_m part sections of the code year for its tax_year ended date fund timely filed form_7004 application_for automatic 6-month extension of time to file certain business income_tax information and other returns to extend the due_date of its form 1120-ric u s income_tax return for regulated_investment_companies to date when the form 1120-ric was filed included on that form on schedule a were dividends of investment_company_taxable_income declared prior to the extended form 1120-ric due_date for the taxable_year to be distributed by 12-months following the tax_year end schedule a also included the amount of foreign taxes passed through as an addition to fund’s dividend paid deduction the form 1120-ric also included form_1118 foreign tax credit- corporations modified to support the fund’s sec_853 election additionally during year fund held stock in corporation a corporation b corporation c_corporation d and corporation e which corporations are organized under the laws of country a country b country c country d and country e respectively each of these corporations is a passive_foreign_investment_company pfic within the meaning of sec_1297 as fund intended to make a mark to market election under sec_1296 fund attached to its year form 1120-ric a form_8621 return by a shareholder of a passive_foreign_investment_company or qualified_electing_fund for each company plr-116436-07 for its tax_year ended date fund engaged accounting firm to provide tax consulting and tax preparation services on date fund received its form 1120-ric and attachments from accounting firm reviewed the return signed the return prepared the necessary mailing materials and promptly hand-delivered the package to fund’s mailroom with instructions to deliver the parcel to the u s postal service that day however the mailroom personnel failed to deliver the package to the u s postal service until date year for its tax_year ended date fund intended to file a form_7004 fund’s tax preparer accounting firm was engaged to prepare required extensions and transmit them to administrator for review and filing with the taxing authorities in addition to accounting firm preparing and transmitting required extensions administrator has its own internal system for tracking the due dates for the fund complex the due_date for filing the form_7004 associated with fund’s form 1120-ric for its tax_year ended date was date the accounting firm employee who normally kept the tax_return due_date list for the fund complex left the employment of accounting firm and during the transition to a replacement employee the preparation of the form_7004 was overlooked at this time a new employee of administrator was assuming the monitoring of extension and tax_return filings and did not note the due_date of this return as a result administrator did not detect the failure of accounting firm to provide the required form_7004 until the period for filing the form_7004 expired when the new accounting firm employee discovered the expired deadline the form_7004 was prepared and transmitted to administrator administrator filed the form_7004 on or about date fund’s extension request was denied by the internal_revenue_service service service_center in its denial of the extension the service notified administrator of the untimely filing of fund’s year form 1120-ric fund filed form 1120-ric for its tax_year ended date on or about date as a result of fund’s failure to timely file form_7004 for its tax_year ended date fund’s election under sec_853 of the code and a of the regulations for its tax_year ended date could not be timely filed as a result of fund’s late filing of its year form 1120-ric fund’s elections under sec_853 sec_855 and sec_1296 of the code and sec_1_853-4 sec_1_855-1 and sec_1_1296-1 of the regulations respectively for its tax_year ended date were not timely filed fund seeks relief under sec_301_9100-1 of the procedure and administration regulations for an extension of time to make elections under sec_853 sec_855 and sec_1296 of the code and under sec_1_853-4 sec_1_855-1 and sec_1_1296-1 of the regulations respectively for its tax_year ended date and for an extension of time plr-116436-07 to make its election under sec_853 of the code and sec_1_853-4 of the regulations for its tax_year ended date fund makes the following additional representations for each election the request for relief was filed by fund before the failure to make the regulatory election was discovered by the service granting the relief will not result in fund having a lower tax_liability in the aggregate for all years to which the regulatory election applies than fund would have had if the election had been timely made taking into account the time_value_of_money fund did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time fund requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences fund did not choose to not file the election law and analysis sec_853 provides that if more than percent of the value as defined in sec_851 of a ric’s assets at the close of the taxable_year consist of stock_or_securities in foreign_corporations and the ric meets the requirements of sec_852 for the taxable_year the ric may elect to have its shareholders treated as if they had paid their proportionate share of certain foreign taxes paid_by the ric sec_853 provides that the amount to be treated by the shareholder for purposes of sec_853 as his proportionate share of taxes paid to any foreign_country or possession_of_the_united_states and gross_income derived from sources within any foreign_country or possession_of_the_united_states shall not exceed the amounts so designated by the ric in a written notice mailed to its shareholders not later than days after the close of its taxable_year sec_1_853-4 of the regulations provides the manner in which a ric makes an election under sec_853 an election under sec_853 must be made not later than the time prescribed for filing the return including extensions thereof and is irrevocable with respect to the dividend or portion thereof and the foreign taxes paid with respect thereto to which the election applies sec_855 of the code provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the plr-116436-07 amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distribute shall to the extent the ric elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such tax_year except as provided otherwise by sec_855 sec_1_855-1 provides that a sec_855 election must be made in the return filed by the company for the tax years the election should be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the tax years in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such tax_year after the time for filing the return for the tax years for which an election is made under sec_855 the election is irrevocable sec_1296 provides that in the case of marketable_stock in a passive_foreign_investment_company that is owned by a united_states_person at the close of any taxable_year of such person the person may elect to include in gross_income the excess of the fair_market_value of the stock over its adjusted_basis sec_1_1296-1 provides that an election under sec_1296 for a taxable_year must be made on or before the due_date including extensions of the person’s u s income_tax return for that year sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all tax years to which the regulatory election plr-116436-07 applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money holding based on the facts and representations submitted we conclude that fund has satisfied the requirements for our granting a reasonable extension of time to allow it to make its election under sec_853 for its tax_year ended date its election under sec_853 for its tax_year ended date its election under sec_855 for its tax_year ended date and its election under sec_1296 for its tax_year ended date accordingly fund’s income_tax return for its tax_year ended date which was mailed on date and contained elections under sec_853 sec_855 and sec_1296 is treated as timely filed for purposes of making those elections and fund’s income_tax return for its tax_year ended date which was filed on or about date and contained an election under sec_853 is treated as timely filed for purposes of making that election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-116436-07 no opinion is expressed with regard to whether the tax_liability of fund is not lower in the aggregate for all years to which each election applies than such tax_liability would have been if each election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect sincerely ___________________________ alice m bennett chief branch associate chief_counsel financial institutions products
